Exhibit 10.4




Advisory Agreement




This advisory agreement (the “Agreement”) is made and entered into as of April
1, 2012 (the “Effective Date”), by and between (a) Imprimis Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and (b) Dr. Robert Kammer, an
individual (the “Consultant”).  




A.

The Company desires to retain the services of the Consultant as an Advisor to
the Company, reporting to the Board of Directors.  The Company is (i) pursuing
the development of its topical drug delivery technologies, including its key
drug candidate, a Ketoprofen-based drug, with the goal being FDA clearance and
commercially availability of the same drug in the US marketplace; (ii) the
commercial development of other topical drug delivery technologies and related
chemicals that may be paired with the same delivery technologies; and (iii) new
topical pharmaceutical product or product candidate licensing, development and
commercialization opportunities (collectively, the “Field of Interest”).




B.

Consultant has reviewed information provided by the Company and other Company
information which may be publicly available on the world-wide-web, and is
familiar with the specific research efforts and business projects the Company is
engaged in and is pursuing.  Consultant has an understanding of the technology
the Company presently owns, as well as the pharmaceutical and other projects the
Company is pursuing.  




C.

The Consultant is a sophisticated, experienced and successful scientist and
businessperson, and is willing to be retained by the Company on the terms and
subject to the conditions set forth in this Agreement.




THE PARTIES AGREE AS FOLLOWS:




1.

Services.  




a.

The Consultant shall perform the services set forth in Exhibit A attached hereto
(the “Services”) and agrees to promptly respond to all reasonable requests
related to the Services, made by the Company.  The Consultant shall comply with
the statutes, rules, regulations and orders of any governmental or
quasi-governmental authority, applicable to the performance of the Services.
 The Company and Consultant may amend Exhibit A, from time to time, to add
additional Services to be provided by Consultant.  




b.

Consultant agrees to devote a minimum of fifty percent of his work time to
performing the Services, equal to not less than 25 hours per week.  Consistent
with this requirement, Consultant may represent, perform services for, or be
employed by such additional persons or companies as Consultant sees fit, except
to the extent doing so causes Consultant to breach Consultant’s obligations
under this Agreement or creates a conflict of interest.




2.

Term of Services.  This Agreement is effective beginning on the Effective Date
and shall terminate on the earlier of (i) the completion of the Services as
provided in Exhibit A or (ii) the second year anniversary of the Effective Date,
or until it is otherwise terminated by either the Company or by Consultant as
provided below.




3.

Termination.  




a.

Either party may terminate this Agreement upon 60 days written notice to the
other party.  With respect to the Consultant, death, incapacity, incarceration
or any other condition or state of affairs which reasonably prevents or impedes
performance of the Services shall automatically cause the termination of this
Agreement.  If either party defaults in the performance of this Agreement or
materially breaches any of its provisions, the nonbreaching party may terminate
this Agreement by giving written notification to the breaching party.
 Termination shall be effective immediately on receipt of the written
notification by the breaching party, or five days after mailing of the notice to
the address set forth in the notice provisions below, whichever occurs first.
 Termination by one party shall automatically and forever eliminate the
obligation of the non-Terminating party’s obligation to perform.  Upon
termination of this Agreement, Consultant shall be entitled to payment for
Services completed prior to the termination date and reimbursement for expenses
incurred prior to the termination date.  Thereafter, the Company shall owe
Consultant no further amounts or obligations.  





December ___, 2011

Consulting Agreement

Bal Birbrar




--------------------------------------------------------------------------------

Page 2 of 10







b.

Upon termination of this Agreement, Consultant shall maintain the positive
obligation to fully cooperate with the Company in all matters relating to the
winding up of Consultant’s pending work on behalf of the Company and the orderly
transfer of any work or documents to the Company. Consultant agrees that, at
upon the termination of this Agreement, or at any other time the Company so
requests, Consultant will deliver immediately to the Company any and all
devices, materials, records, data, notes, reports, proposals, lists,
correspondence, other documents or property, or reproductions of any
aforementioned items belonging to the Company, its successors, or assigns,
whether given to Consultant by the Company or prepared by Consultant in the
course of rendering the Services, including all Creations (as defined below)
then in progress and all material in Consultant’s possession containing
Proprietary Information (as defined below) and any copies thereof, whether
prepared by Consultant or others.  Following termination, Consultant shall not
retain any written or other tangible material containing any Proprietary
Information.




4.

Confidential Information.  




a.

Proprietary Information.  Consultant understands that its work for the Company
will involve access to and creation of confidential, proprietary and trade
secret information and materials of the Company (or its affiliates, licensors,
suppliers, vendors or customers) (collectively, “Proprietary Information”).
 Proprietary Information includes, without limitation, any (a) information,
ideas or materials of a technical or creative nature, such as research and
development results, designs and specifications, computer source and object
code, patent applications, and other materials and concepts relating to the
Company’s products, services, processes, technology or other intellectual
property rights; (b) information, ideas or materials of a business nature, such
as non-public financial information; information regarding profits, costs,
marketing, purchasing, sales, customers, suppliers, contract terms, employees
and salaries; product development plans; business and financial plans and
forecasts; and marketing and sales plans and forecasts; (c) all personal
property, including, without limitation, all books, manuals, records, reports,
notes, contracts, lists, blueprints and other documents or materials, or copies
thereof, received by Consultant in the course of Consultant’s rendering of
Services to the Company, including, without limitation, records and any other
materials pertaining to Creations (as defined below); and (d) the terms and
conditions of this Agreement, including Exhibit A, as Exhibit A may be amended
from time to time.  Nothing in this Agreement is intended to limit any remedy of
the Company under the California Uniform Trade Secrets Act (California Civil
Code Section 3426), or otherwise available under law.




b.

Restrictions on Use and Disclosure.  Consultant understands that Proprietary
Information is extremely valuable to the Company and its affiliates, licensors,
suppliers, vendors and customers.  Accordingly, Consultant agrees during the
term of this Agreement and thereafter that it (a) shall hold all Proprietary
Information in confidence and trust for the benefit of the Company; (b) shall
not copy or use (or allow any of its employees, contractors or agents to copy or
use) any Proprietary Information, except as may be necessary to perform the
Services; (c) shall use the Proprietary Information only for the benefit of the
Company (and not for the benefit of Consultant or any third party); and
(d) shall not disclose or otherwise make available any such Proprietary
Information to any third party except as authorized in writing and in advance by
the Company.  All Proprietary Information is and shall remain the sole property
of the Company.




c.

Exclusions.  The foregoing restrictions on use and disclosure shall not apply to
any Proprietary Information to the extent Consultant can prove such Proprietary
Information (a) is or has become generally known to the public through no
unlawful act of Consultant; (b) was independently developed by Consultant
without any use of the Proprietary Information, as evidenced by Consultant’s
written records; (c) becomes known to Consultant from a source other than the
Company without breach of this Agreement and otherwise not in violation of the
Company’s rights, as evidenced by Consultant’s written records; (d) such
disclosure is approved in advance and in writing by the Company; or (e)
Consultant is legally compelled to disclose such Proprietary Information,
provided that Consultant shall give advance notice of such compelled disclosure
to the Company, and shall cooperate with the Company in connection with any
efforts to prevent or limit the scope of such disclosure and/or use of the
Proprietary Information.




d.

Definition.  As used herein, “Creations” shall include, without limitation, all
designs, copyrightable works, ideas, inventions, discoveries, data, formulas,
algorithms, trade secrets, assays, developmental or experimental work, methods,
processes, techniques, technology, and other creations, and related know-how,
discoveries, trade secrets or other intellectual property, and any related
work-in-progress, improvements or modifications to the foregoing, that are
created, developed or conceived (alone or with others) in connection with
Consultant’s activities for the Company (a) during the term of this Agreement,
whether or not created, developed or conceived during regular business hours,
and (b) if based on Proprietary Information, after termination of this
Agreement.  Creations shall include, without limitation, all materials delivered
to the Company in connection with this Agreement.





Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 3 of 10







5.

Ownership of Intellectual Property.




a.

Assignment.  All Creations shall be the sole property of the Company, with the
Company having the right to obtain and hold in its own name all intellectual
property rights in and to such Creations.  Consultant hereby irrevocably assigns
and agrees to assign to the Company, without additional consideration, all
right, title and interest in and to all Creations, whether currently existing or
created or developed later, including, without limitation, all copyrights,
trademarks, trade secrets, patents, industrial rights and all other intellectual
property and proprietary rights related thereto, whether existing now or in the
future, effective immediately upon the inception, conception, creation or
development thereof.  Consultant shall (a) disclose promptly to the Company all
Creations, and (b) whether during or after the period of its consulting
arrangement with the Company, execute such written instruments and do such other
acts as may be necessary in the opinion of the Company to obtain a patent,
register a copyright or otherwise evidence or enforce the Company’s rights in
and to such Creations (and Consultant hereby irrevocably appoints the Company
and any of its officers as its attorney in fact to undertake such acts in its
name).




b.

License.  To the extent, if any, that Consultant retains any right, title or
interest in or to any Creations, Consultant hereby grants to the Company a
perpetual, irrevocable, fully paid-up, transferable, sublicensable, exclusive,
worldwide right and license (a) to use, reproduce, distribute, display and
perform (whether publicly or otherwise), prepare derivative works of and
otherwise modify, make, sell, offer to sell, import and otherwise use and
exploit (and have others exercise such rights on behalf of the Company) all or
any portion of such Creations, in any form or media (now known or later
developed); (b) to modify all or any portion of such Creations, including,
without limitation, the making of additions to or deletions from such Creations,
regardless of the medium (now or hereafter known) into which such Creations may
be modified and regardless of the effect of such modifications on the integrity
of such Creations; and (c) to identify Consultant, or not to identify
Consultant, as one or more authors of or contributors to such Creations or any
portion thereof, whether or not such Creations or any portion thereof have been
modified.  Consultant further waives any “moral” rights or other rights with
respect to attribution of authorship or integrity of such Creations Consultant
may have under any applicable law, whether under copyright, trademark, unfair
competition, defamation, right of privacy, contract, tort or other legal theory.




6.

Direction of Projects and Creations to the Company. Subject to the Consultant's
obligations under any confidentiality or other written obligations to third
parties (all of which have been disclosed to the Company), during the term of
this Agreement, Consultant will use his best efforts to disclose to the Chairman
of the Company, on a confidential basis, technology and product opportunities
which come to the attention of the Consultant in the Field of Interest, and any
invention, improvement, discovery, process, formula or method or other
intellectual property relating to or useful in, the Field of Interest, whether
or not patentable or copyrightable, and whether or not discovered or developed
by Consultant.




7.

Compensation and Expenses.  




a.

Compensation.  In consideration of Services and the additional terms and
conditions as set forth herein, Consultant shall receive the compensation listed
on Exhibit B hereto.  The Company and Consultant may amend Exhibit B, from time
to time, to provide Consultant with additional compensation in connection with
the Company’s and Consultant’s amendment of Exhibit A hereto.




b.

Option Grant.  Subject to the approval of an increase in the number of shares
available for grant under the Company’s 2007 Incentive Stock and Awards Plan,
Consultant shall be granted an option to purchase up to three hundred thousand
(300,000) shares of the Company’s common stock, on the terms provided in and
subject to the execution of the Option Agreement attached hereto as Exhibit C.




c.

Expense Reimbursement.  The Company agrees to reimburse the Consultant for all
reasonable, ordinary and necessary out-of-pocket travel and other expenses
incurred by the Consultant in conjunction with his services to the Company;
provided however, all such expenses shall be approved, in advance of the
incurrence of the same, in writing by the Company.  The Company will reimburse
such expenses within 30 days after Consultant has provided to the Company, in
form and substance reasonably satisfactory to the Company, appropriate
documentation evidencing such expenses.  Reimbursement for expenses may be
delayed until such time as the Consultant has furnished reasonable documentation
for authorized expenses as the Company may reasonably request.  





Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 4 of 10







8.

Conflicts of Interest; Confidential Information of Others; and Prior
Engagements.  




a.

General.  If the Consultant has a conflict of interest, or potential conflict of
interest, with respect to any matter relevant to the Company and the Field of
Interest and the Consultant’s obligations under this Agreement, he shall
immediately inform the Chairman or Secretary of the Company of such actual or
potential conflict of interest and excuse himself from the discussion of such
matter.  Consultant hereby represents and warrants that Consultant, to
Consultant’s knowledge, has disclosed and described all actual or potential
conflicts of interest that may arise from the execution of this Agreement with
respect to the Consultant’s current or prior arrangements with third parties.




b.

Information of Others.  The Consultant will safeguard and keep confidential the
proprietary information of customers, vendors, consultants, and other parties
with which the Company does business to the same extent as if it were Company
Proprietary Information.  




c.

Agreements with the United States Government and Other Third Parties.  The
Consultant acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government or agencies thereof
which impose obligations or restrictions on the Company regarding Creations made
during the course of work under such agreements or regarding the confidential
nature of such work.  The Consultant agrees to be bound by all such obligations
or restrictions and to take any and all action necessary to discharge the
obligations of the Company thereunder.




d.

Certain Other Contracts.  Consultant has informed the Company of all of his
professional engagements with third parties, including prior engagements that
could impact Consultant’s rights and obligations pursuant to this Agreement.
 The Consultant will not use or disclose to the Company, or breach any
agreements to keep in confidence, or refrain from using, any confidential, trade
secret, or other proprietary information or material of any previous employer or
other person, and will not bring onto the Company’s premises any unpublished
document or any other property belonging to any former or current employer
without the written consent of that former or current employer.   Consultant
shall not provide to the Company any information of another client or employer,
in the Creations or otherwise, nor shall Consultant use any such information in
its activities for Customer, without the prior written consent of the Company
and such other client or employer.  The Services performed hereunder will not be
conducted on time that is required to be devoted to any other third party. The
Consultant shall not use the funding, resources and facilities of the any other
third party to provide the Services and shall not perform the Services hereunder
in any manner that could give any third party any rights to the Creations.  




9.

Warranties and Indemnities.  




a.

Consultant represents, warrants and covenants that (a) Consultant has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder, without the need for any consents, approvals or immunities not yet
obtained; (b) Consultant has the right to grant the rights and assignments
granted herein, without the need for any assignments, releases, consents,
approvals, immunities or other rights not yet obtained; (c) the Services,
including, without limitation, any deliverables required hereunder, shall be
free from material errors or other defects and shall substantially conform to
any specifications for such Services and/or deliverables as set forth or
referenced Exhibit A, as may be amended from time to time; (d) the Creations
(and the exercise of the rights granted herein with respect thereto) do not and
shall not infringe, misappropriate or violate any patent, copyright, trademark,
trade secret, publicity, privacy or other rights of any third party, and are not
and shall not be defamatory or obscene; (e) neither the Creations nor any
element thereof shall be subject to any restrictions or to any mortgages, liens,
pledges, security interests, encumbrances or encroachments; and (f) each of
Consultant’s employees and contractors (if any) involved in the development of
the Creations have executed (or, prior to any such involvement shall execute) a
written agreement with Consultant in which such persons (i) assign to Consultant
all right, title and interest in and to the Creations in order that Consultant
may fully grant the rights to the Company as provided herein and (ii) agree to
be bound by confidentiality and non-disclosure obligations equivalent to those
set forth in this Agreement.  The Company hereby disclaims all warranties of any
kind, whether express, implied, statutory or otherwise, with respect to any
Proprietary Information or other information or materials supplied by the
Company to Consultant hereunder, including, without limitation, any warranties
with respect to any specifications for the Creations or other deliverables
required hereunder.




b.

Consultant represents that Consultant has the qualifications and ability to
perform the Services in a professional manner, without the advice, control, or
supervision of the Company.  Failure to do so shall constitute a material breach
of this Agreement.  Consultant shall be solely responsible for the professional
performance of the Services and shall receive no assistance, direction, or
control from the Company.  Consultant shall have sole discretion and control of
Consultant’s services and the manner in which they are to be performed.





Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 5 of 10







c.

Consultant shall and does hereby indemnify, defend, and hold harmless the
Company, and the Company’s officers, directors, employees and shareholders, from
and against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable attorney fees and costs, that the Company may incur or
suffer and that result from, or are related to, any breach or failure of the
Consultant to perform any of the representations, warranties, and agreements in
this Agreement.




d.

Subject to the below condition, Company shall and does hereby indemnify, defend,
and hold harmless the Consultant from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorney fees and
costs, that the Consultant may incur or suffer and that result from the
Consultant’s performance under this Agreement.  The protections of the
immediately preceding sentence shall not extend to any intentional act, acts of
gross negligence or act of material misrepresentation by the Consultant.   




10.

Relationship of the Parties.  




a.

Consultant enters into this Agreement as, and shall continue to be, an
independent contractor.  In no circumstance shall Consultant look to the Company
as Consultant’s employer, partner, agent, or principal.  Neither Consultant nor
any employee of Consultant (which for purposes of this paragraph shall be
included in the term “Consultant”) shall be entitled to any benefits accorded to
the Company’s employees, including workers’ compensation, disability insurance,
retirement plans, or vacation or sick pay.  Consultant’s exclusion from benefit
programs maintained by the Company is a material component of the terms of
compensation negotiated by the parties, and is not premised on Consultant’s
status as a non-employee with respect to the Company.  To the extent that
Consultant may become eligible for any benefit programs maintained by the
Company (regardless of the timing of or reason for eligibility), Consultant
hereby waives Consultant’s right to participate in the programs.  Consultant’s
waiver is not conditioned on any representation or assumption concerning
Consultant’s status under the common law test.  Consultant also agrees that,
consistent with Consultant’s independent contractor status, Consultant will not
apply for any government-sponsored benefits that are intended to apply to
employees, including, but not limited to, unemployment benefits.




b.

Consultant shall be responsible for providing, at Consultant’s expense and in
Consultant’s name, disability, workers’ compensation, or other insurance as well
as licenses and permits usual or necessary for performing the Services.
 Consultant shall pay, when and as due, any and all taxes incurred as a result
of Consultant’s compensation, including estimated taxes and payroll taxes, and
shall provide Company with proof of payment on demand.  Consultant indemnifies
Company for any claims, losses, costs, fees, liabilities, damages, or injuries
suffered by Company arising from Consultant’s breach of the provisions of this
Section 10.




11.

Miscellaneous.




a.

Waiver.  The waiver of the breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.




b.

Notices. Any notice provided under this Agreement shall be in writing and shall
be deemed to have been effectively given on the earliest of: (i) the date of
transmission, if such notice or communication is delivered via email, (ii) the
second day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (iii) 5 days after deposit in the U.S. mail when
sent by regular mail to the following address:

           

 

 

In the case of the Company:

In the case of the Advisor (Consultant):

 

 

Imprimis Pharmaceuticals, Inc.

Dr. Robert Kammer

Attention: Mark L. Baum, Esq.

kammerrobert@gmail.com

mark@imprimispharma.com

 




or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.




c.

Headings.  The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.




d.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California excluding those laws that direct the
application of the laws of another jurisdiction.





Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 6 of 10







e.

Advice of and Review of Independent Legal Counsel.  Consultant and his counsel
have actively participated in the drafting of this Agreement.  As such,
Consultant has had the benefit of his own independent legal counsel who advised
Consultant as to the terms, conditions and other matters related to this
Agreement, of which, Consultant freely has chosen to enter into and abide by.




f.

Injunctive Relief; Consent to Jurisdiction.  The Consultant acknowledges and
agrees that damages will not be an adequate remedy in the event of a breach of
any of the Consultant’s obligations under this Agreement. The Consultant
therefore agrees that the Company shall be entitled (without limitation of any
other rights or remedies otherwise available to the Company and without the
necessity of posting a bond) to obtain an injunction from any court of competent
jurisdiction prohibiting the continuance or recurrence of any breach of this
Agreement.  The Consultant hereby submits to the jurisdiction and venue in the
federal district court for the Southern District of California and in the courts
of the State of California in San Diego County, California. The Consultant
further agrees that service upon the Consultant in any such action or proceeding
may be made by first class mail, certified or registered, to the Consultant’s
address as last appearing on the records of the Company.




g.

Counterparts.  This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one and the same Agreement.




h.

Enforcement.  If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.




i.

Survival.  Sections 3, 4, 5, 9, 10 and 11 shall survive termination or
expiration of this Agreement.




j.

Entire Agreement; Modifications.  Except as otherwise provided herein or in the
exhibits hereto, this Agreement represents the entire understanding among the
parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof, including, without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to the Consultant from the Company.  All modifications to the
Agreement must be in writing and signed by each of the parties hereto.




k.

Use of Name. It is understood that the name of the Consultant as Senior Advisor
to the Company may appear in disclosure documents required under law, including
under applicable securities laws, and in other regulatory, administrative
filings and public relations materials in the ordinary course of the Company's
business. The above-described uses will be deemed to be acceptable uses.




l.

No Conflict; Valid and Binding. The Consultant represents that neither the
execution of this Agreement nor the performance of the Consultant's obligations
under this Agreement will result in a violation or breach of any other agreement
by which the Consultant is bound. The Company represents that this Agreement has
been duly authorized and executed and is a valid and legally binding obligation
of the Company, subject to no conflicting agreements.




m.

Assignment.  Neither party shall assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, by operation of law or
otherwise, this Agreement or any or its rights or obligations under this
Agreement; provided, however the Company may assign, sell, transfer, delegate or
otherwise dispose of this Agreement or any of its rights and obligations
hereunder as part of a merger, consolidation, corporate reorganization, sale of
all or substantially all of the Company’s assets, sale of stock, change of name
or like event.  Any purported assignment, sale, transfer, delegation or other
disposition, except as permitted herein, shall be null and void.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective successors and permitted assigns.  








Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 7 of 10




IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.




IMPRIMIS PHARMACEUTICALS, INC.







By:

/s/ Mark L. Baum                           

Mark L. Baum, Esq.

Chief Executive Officer




IMPRIMIS PHARMACEUTICALS, INC.







By:

/s/ Jeff Abrams                               

Dr. Jeff Abrams

Independent Member of the Board of Directors
















ADVISOR (CONSULTANT)







By:

/s/ Robert Kammer                         

Dr. Robert Kammer








Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 8 of 10







EXHIBIT A




ADVISOR’S SERVICES




·

·

Provide management and advice to the Company regarding the operations of the
registration clinical trials including start-up and on-going clinical
operational and development activities




·

Provide advice and management to the Company regarding manufacturing and quality
control of the clinical and commercial supplies




·

Provide advice and management expertise to the Company regarding project
management and operational issues related to the Field of Interest




·

Provide advice and input to fund raising activities of the Company, including
appropriate reviews of fund-raising materials and participating in selected fund
raising discussions whenever feasible




·

Assist in the identification of new drug delivery technologies that may be
available for acquisition or license




·

Provide advice as to the feasibility of the Company’ business goals and develop
strategies to achieve the same business goals




·

Assist in the development of the Company’s intellectual property  








Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 9 of 10




EXHIBIT B

COMPENSATION




The Company agrees to pay Consultant, prior to the Termination of this
Agreement, ten thousand dollars ($10,000) per month; provided however, until the
Company completes a equity or debt financing yielding not less than $15,000,000
to the Company (a “Qualified Transaction”), said monthly payment shall be made
in the form of Company common stock based on $.90 price per share allocated to
each dollar of payment due to Consultant.  Subsequent to a Qualified
Transaction, Consultant may unilaterally choose to be paid in either (i) cash or
(ii) equity, based on the same $.90 price per share.     








Consulting Agreement

Dr. Robert Kammer




--------------------------------------------------------------------------------

Page 10 of 10




EXHIBIT C




OPTION AGREEMENT




(attached after this page)











Consulting Agreement

Dr. Robert Kammer


